DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
 Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-14 directed to an invention non-elected without traverse.  Accordingly, claims 7-14 have been cancelled.

Allowable Subject Matter
Claims 1-2, 4-6, 15-16, and 18-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-2 and 4-6 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A belt for suspending and/or driving an elevator car, comprising: a plurality of tension elements extending longitudinally along a length of the belt, each tension element of the plurality of tension elements including one or more tension element coating layers applied thereto and wrapped individually entirely around a perimeter of each tension member, a plurality of fibers interlaced with the plurality of tension elements forming a composite belt structure; and a belt coating at least partially encapsulating the composite belt structure; wherein the one or more tension element coating layers includes a fiber material.” 
None of the references of the prior art teach or suggest the elements of the elevator belt as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.
Claims 15-16 and 18-20are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 15, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “An elevator system, comprising: a hoistway; a drive machine having a traction sheave coupled thereto; an elevator car movable within the hoistway; a counterweight movable within the hoistway; at least one belt connecting the elevator car and the counterweight, the belt being arranged in contact with the traction sheave such that operation of the drive machine moves the elevator car between a plurality of landings, the at least one belt including: a plurality of tension elements extending longitudinally along a length of the belt; one or more tension element coating layers applied to each tension element of the plurality of tension elements and wrapped individually entirely around a perimeter of each tension member; a plurality of fibers interlaced with the plurality of tension elements forming a composite belt structure; and a belt coating at least partially encapsulating the composite belt structure; wherein the one or more tension element coating layers includes a fiber material.” 
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654